Citation Nr: 0301896	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 determination by the Department 
of VA Regional Office (RO) in Huntington, West Virginia, that 
the veteran was not eligible for VA improved pension benefits 
as his income exceeded the pension income limit.  In June 
2001, the Board remanded this matter to the RO for further 
development.  


FINDINGS OF FACT

1.  In an application for VA improved pension benefits 
received in October 1999, the veteran indicated that he was 
in receipt of no income; in November 1999 he essentially 
reported that he was entitled to retirement income but that 
the monthly benefit, in the amount of $1,157.02, goes towards 
child support. 

2.  The veteran's countable annualized income exceeds the 
maximum annual income for improved pension benefits for a 
veteran with two dependents.


CONCLUSION OF LAW

The veteran's countable annualized income is excessive for 
purposes of eligibility for VA improved pension benefits.  
38 U.S.C.A. §§ 1503, 1521 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.23(a)(1), 3.271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that he is entitled to VA 
improved pension benefits.  Initially, the Board observes 
that during the course of this appeal, laws (and implementing 
regulations) were enacted that provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that during the course of this appeal, 
the veteran was issued a statement of the case which 
contained the pertinent laws and regulations governing this 
claim and the reasons for the decision with respect to the 
claim.  Hence, the veteran (and his representative) has been 
provided notice of the information and evidence necessary to 
substantiate this claim, and has been afforded ample 
opportunity to submit such information and evidence.  

Further, as noted above, this matter was remanded in June 
2001 for further development, to include gathering financial 
information from the veteran, and the RO attempted to gather 
additional, pertinent information (regarding finances, 
dependents' status, and marital status) on three different 
occasions, specifically through letters sent in July 2001, 
September 2001, and June 2002.  To date, however, the veteran 
has not responded.  The Board points out that the duty to 
assist is not "a one-way street," Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), and, in view of the above, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.

Generally, basic entitlement to VA nonservice-connected 
improved pension benefits exists if the veteran had 
qualifying service (a veteran who served during wartime), is 
permanently and totally disabled from nonservice connected 
disability, and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. §§ 1521 (West 1991 & West 2002); 
38 C.F.R. § 3.3(a)(3) (2002).

Effective December 1, 1998, the maximum annual rate of 
improved pension for a veteran with two dependents was 
$12,993.  See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part 
I, Appendix B (Change 31, September 27, 1999).  The record 
reflects that the veteran has two minor children.

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 
3.271(a) (2002).  Specifically excluded from income are 
certain unreimbursed medical expenses, including expenses 
incurred on behalf of children.  38 C.F.R. § 3.272(g) (2002).  

The veteran submitted an application for VA improved pension 
benefits (VA Form 21-526) in October 1999, in which he 
indicated that he then in receipt of no income from any 
sources.  In a November 1999 statement responding to a RO 
letter requesting income information, the veteran indicated 
that he was entitled to retirement income but that the 
monthly benefit goes towards child support.  Attached to this 
statement was a photostatic copy of a check in the amount of 
$0 made out to the veteran from a police department.  A 
statement attached to the check indicates that the full 
monthly net amount of $1,157.02 (about $13,884 per year) goes 
toward child support (it is apparent that this is in the form 
of an ordered or agreed upon garnishment).

Based on this information, the veteran's claim was denied as 
his actual countable annualized income was excessive for the 
receipt of improved pension benefits.  The veteran appealed 
this determination.  

From the Board's independent review of the record, there is 
no evidence to the effect that the veteran's income (the 
retirement income) is significantly less than he reported, 
and the veteran does not claim otherwise.  The veteran's sole 
contention is that the retirement income should not be 
included as income for improved pension purposes, as he does 
not actually receive any of the funds.  

Regarding this contention, the Board notes that the veteran 
does essentially "receive" his retirement benefits, as it 
is used to satisfy or court ordered or otherwise agreed upon 
child support.  In any event, this type of payment is not 
among those listed under 38 C.F.R. § 3.272 as allowable 
exclusions from income for VA pension purposes.

Therefore, the Board finds that taking into consideration the 
veteran's reported annual income, which is not excludable 
income under 38 C.F.R. § 3.272, his annual income is 
excessive for the receipt of improved pension benefits.

It is pointed out that the Board had remanded this matter in 
order to, among other things, gather information regarding 
any unreimbursed medical expenses paid by him on his 
children's behalf.  In this regard, it was noted that a copy 
of a separation agreement between the veteran and an ex-
spouse - which was incorporated into their August 1991 
divorce decree - was associated with the record, and that in 
it, the veteran agreed to pay one-half of all health and 
medical care expenses of his minor children that are not 
covered by insurance.  It was also noted that, in an August 
2000 letter, his ex-spouse indicated that the veteran's child 
support payments were increased because of medical, dental, 
and eye care appointments, but that a specific figure was not 
indicated.   

Unfortunately, however, and as explained above, the veteran 
has not responded to any of the attempts the RO has made to 
gather this information.  

Accordingly, although sympathetic to the veteran's claim, the 
Board concludes that the veteran's countable annualized 
income is excessive for the receipt of improved pension 
benefits.  38 U.S.C.A. §§ 1503, 1521 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a)(1), 3.271, 3.272 
(2002).  Therefore, the Board has no legal recourse but to 
deny the veteran's claim.

Finally, the Board points out that the veteran is certainly 
within his rights to file a new claim for VA improved pension 
benefits, especially if his financial circumstances change to 
his detriment.  


ORDER

As the veteran's income is excessive for purposes of 
eligibility for VA improved pension benefits, the appeal is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

